UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 0-22223 PEOPLES-SIDNEY FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 31-1499862 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 E. Court Street, Sidney, Ohio45365 (Address of principal executive offices) (937) 492-6129 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 8, 2007, the latest practicable date, 1,361,048 shares of the issuer’s common shares, $.01 par value, were issued and outstanding. Transitional Small Business Disclosure Format (Check One): YesoNox 1. PEOPLES-SIDNEY FINANCIAL CORPORATION INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis 16 Item 3. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 INDEX TO EXHIBITS 25 2. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2007 Item 1.Financial Statements September30, June30, 2007 2007 (Unaudited) ASSETS Cash and due from financial institutions $ 1,247,004 $ 1,065,054 Interest-bearing deposits in other financial institutions 4,244,107 4,117,144 Overnight deposits 2,000,000 Total cash and cash equivalents 5,491,111 7,182,198 Securities available for sale 4,930,950 4,847,820 Federal Home Loan Bank stock 1,820,800 1,820,800 Loans, net of allowance of $749,000 and $664,800 120,939,243 121,487,075 Accrued interest receivable 948,629 795,326 Premises and equipment, net 1,829,992 1,864,053 Other real estate owned and repossessions 228,000 143,482 Other assets 149,720 167,540 Total assets $ 136,338,445 $ 138,308,294 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ 80,821,383 $ 82,479,470 Borrowed funds 37,859,809 38,189,030 Accrued interest payable and other liabilities 637,363 704,238 Total liabilities 119,318,555 121,372,738 Common stock in ESOP subject to repurchase obligation 1,619,402 1,677,238 Preferred stock, $.01 par value, 500,000 shares authorized, none issued and outstanding Common stock, $.01 par value, 3,500,000 shares authorized, 1,785,375 shares issued 16,569 16,569 Additional paid-in capital 9,230,379 9,169,858 Retained earnings 11,700,000 11,702,607 Treasury stock, 424,327 shares, at cost (5,198,322 ) (5,198,322 ) Unearned employee stock ownership plan shares (303,594 ) (333,042 ) Accumulated other comprehensive loss (44,544 ) (99,352 ) Total shareholders’ equity 15,400,488 15,258,318 Total liabilities and shareholders’ equity $ 136,338,445 $ 138,308,294 See accompanying notes to consolidated financial statements. 3. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) ThreeMonthsEnded September30, 2007 2006 Interest income Loans, including fees $ 2,134,017 $ 2,100,108 Securities 57,590 55,590 Demand, time and overnight deposits 53,369 27,808 Dividends on Federal Home Loan Bank Stock 29,831 25,625 Total interest income 2,274,807 2,209,131 Interest expense Deposits 588,838 495,019 Borrowed funds 508,679 530,833 Total interest expense 1,097,517 1,025,852 Net interest income 1,177,290 1,183,279 Provision for loan losses 85,489 (47,952 ) Net interest income after provision for loan losses 1,091,801 1,231,231 Noninterest income Service fees and other charges 27,877 32,361 Gain (loss) on sale of REO and repossessions 4,554 (120 ) Mortgage banking income 9,582 Total noninterest income 42,013 32,241 Noninterest expense Compensation and benefits 431,021 436,091 Director fees 24,300 24,300 Occupancy and equipment 95,332 89,051 Computer processing 81,308 90,997 Professional services 43,406 44,208 State franchise taxes 51,419 54,450 Other 78,807 77,388 Total noninterest expense 805,593 816,485 Income before income taxes 328,221 446,987 Income tax expense 117,600 157,500 Net income $ 210,621 $ 289,487 Earnings per common share - basic $ 0.16 $ 0.21 Earnings per common share - diluted $ 0.16 $ 0.21 See accompanying notes to consolidated financial statements. 4. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, 2007 2006 Net income $ 210,621 $ 289,487 Other comprehensive income (loss) Unrealized holding gains and (losses) on available-for-sale securities 83,041 95,065 Tax effect (28,233 ) (32,322 ) Other comprehensive income (loss) 54,808 62,743 Comprehensive income $ 265,429 $ 352,230 See accompanying notes to consolidated financial statements. 5. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, 2007 2006 Balance, beginning of period $ 15,258,318 $ 15,499,512 Net income for period 210,621 289,487 Cash dividends, $.16 and $.16 per share for the three months ended September 30, 2007 and 2006 (213,228 ) (216,584 ) Purchase of 8,380 shares of treasury stock for the three months ended September 30, 2006, at cost (125,700 ) Commitment to release 2,510 and 2,654 employee stock ownership plan shares for the three months ended September 30, 2007 and 2006, at fair value 32,133 39,597 Change in fair value of common stock subject to repurchase obligation for the threemonths ended September 30, 2007 and 2006 57,836 (11,791 ) Change in fair value on securities available for sale, net of tax 54,808 62,743 Balance, end of period $ 15,400,488 $ 15,537,264 See accompanying notes to consolidated financial statements. 6. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, 2007 2006 Cash flows from operating activities Net income $ 210,621 $ 289,487 Adjustments to reconcile net income to net cash from operating activities Depreciation 41,872 40,438 Provision for loan losses 85,489 (47,952 ) Net accretion on securities (89 ) (90 ) Proceeds from sale of loans in secondary market 351,993 Loans disbursed for sale in secondary market (347,404 ) Gain on sale of loans (9,671 ) Amortization of mortgage servicing rights 139 (Gain) loss on sale of REO and repossessions (4,554 ) 120 FHLB stock dividends (25,600 ) Compensation expense for ESOP shares 32,133 39,597 Change in: Accrued interest receivable and other assets (130,541 ) 92,057 Accrued expense and other liabilities (95,108 ) (89,052 ) Deferred loan fees (10,456 ) (12,867 ) Net cash from operating activities 124,424 286,138 Cash flows from investing activities Net change in loans 244,800 (13,420 ) Premises and equipment expenditures (7,811 ) (4,210 ) Proceeds from sale REO and repossessions 148,036 100,301 Net cash from investing activities 385,025 82,671 Cash flows from financing activities Net change in deposits (1,658,087 ) (2,170,606 ) Net change in short-term FHLB advances 3,250,000 Repayments of long-term FHLB advances (329,221 ) (378,750 ) Cash dividends paid (213,228 ) (216,584 ) Purchase of treasury stock (125,700 ) Net cash from financing activities (2,200,536 ) 358,360 Net change in cash and cash equivalents (1,691,087 ) 727,169 Cash and cash equivalents at beginning of period 7,182,198 4,714,929 Cash and cash equivalents at end of period $ 5,491,111 $ 5,442,098 Supplemental disclosures of cash flow information Cash paid during the period for Interest $ 1,087,718 $ 1,009,129 Income taxes 30,000 65,000 Noncash transactions Transfer from loans to other real estate owned $ 228,000 $ See accompanying notes to consolidated financial statements. 7. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The accompanying consolidated financial statements include accounts of Peoples-Sidney Financial Corporation (“Peoples”) and its wholly-owned subsidiary, Peoples Federal Savings and Loan Association (“Association”), a federal stock savings and loan association, together referred to as the Corporation.All significant intercompany transactions and balances have been eliminated. These interim consolidated financial statements are prepared without audit and reflect all adjustments which, in the opinion of management, are necessary to present fairly the financial position of the Corporation at September 30, 2007 and its results of operations and cash flows for the periods presented.All such adjustments are normal and recurring in nature.The accompanying consolidated financial statements have been prepared in accordance with the instructions for Form 10-QSB and, therefore, do not purport to contain all the necessary financial disclosures required by U.S. generally accepted accounting principles that might otherwise be necessary in the circumstances, and should be read in conjunction with the consolidated financial statements and notes thereto of the Corporation for the fiscal year ended June 30, 2007, included in the Corporation’s 2007 Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007.Reference is made to the accounting policies of the Corporation described in the notes to consolidated financial statements contained in such report.The Corporation has consistently followed these policies in preparing this Form 10-QSB. Nature of Operations:The Corporation provides financial services through its main office in Sidney, Ohio, and branch offices in Sidney, Anna and Jackson Center, Ohio.Its primary deposit products are checking, savings and term certificate accounts, and its primary lending products are residential mortgage, commercial and installment loans.Substantially all loans are secured by specific items of collateral including business assets, consumer assets and commercial and residential real estate. Commercial loans are expected to be repaid from cash flow from operations of businesses.There are no significant concentrations of loans to any one industry or customer.However, the customers’ ability to repay their loans is dependent on the real estate and general economic conditions in the area. Substantially all revenues and services are derived from financial institution products and services in Shelby County and contiguous counties.Management considers the Corporation to operate primarily in one segment, banking. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and disclosures provided, and actual results could differ.The allowance for loan losses and fair values of financial instruments are particularly subject to change. Income Taxes:Income tax expense is based on the effective tax rate expected to be applicable for the entire year.Income tax expense is the total of the current year income tax due or refundable and the change in deferred tax assets and liabilities.Deferred tax assets and liabilities are the expected future tax amounts for the temporary differences between the carrying amounts and tax basis of assets and liabilities, computed using enacted tax rates.A valuation allowance, if needed, reduces deferred tax assets to the amount expected to be realized. Earnings Per Common Share:Basic earnings per common share (“EPS”) is net income divided by the weighted average number of common shares outstanding during the period.Employee stock ownership plan (“ESOP”) shares are considered outstanding for this calculation unless unearned.Diluted EPS shows the dilutive effect of additional common shares upon exercise of stock options. (Continued) 8. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Adoption of New Accounting Standards:In February, 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 155, “Accounting for Certain Hybrid Financial Instruments”.This statement clarifies the treatment of derivatives that are freestanding or embedded as part of a beneficial interest in a securitized financial asset.This statement was effective July 1, 2007.The adoption of this pronouncement did not have a material impact on the consolidated financial statements. In March, 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets”.This statement allows the entity to choose the amortization method or the fair value method to account for each separately recognized servicing asset or liability.This statement was effective July 1, 2007.The adoption of this pronouncement did not have a material impact on the consolidated financial statements. In June 2006, the FASB issued Interpretation (“FIN”) No. 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 106”, which clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements in accordance with SFAS 109, Accounting for Income Taxes.FIN 48 prescribes a recognition and measurement threshold for a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.FIN 48 was effective July 1, 2007.The impact of adopting FIN 48 was not material to the consolidated financial statements. The Corporation and its subsidiary are subject to U.S. federal income tax as well as various other state income taxes.The Corporation is no longer subject to examination by taxing authorities for fiscal years prior to June 30, 2003.The Corporation does not expenct the total amount of unrecognized tax benefit to significantly increase in the next twelve months. The Corporation recognizes interest related to income tax matters as interest expense and penalties related in income tax matters as other expense.The Corporation did not have any amounts accrued for interest and penalties at either July 1, 2007 or September 30, 2007. Effect of Newly Issued But Not Yet Effective Accounting Standards:In September 2006, FASB issued SFAS Statement No. 157, Fair Value Measurement (“SFAS No. 157”).SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements.This statement is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Corporation has not yet determined the effect, if any, that the application of SFAS No. 157 will have on its consolidated financial statements. In February 2007, the FASB issued SFAS Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115, (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates.If the fair value option is elected, a business entity shall report unrealized gains and losses on elected items in earnings at each subsequent reporting date.Upon initial adoption of this Statement, an entity is permitted to elect the fair value option for available-for-sale and held-to-maturity securities previously accounted for under SFAS Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities (“SFAS No. 115”).The effect of reclassifying those securities into the trading category should be included in a cumulative-effect adjustment of retained earnings and not in current-period earnings and should be separately disclosed.SFAS No. 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007.The Corporation has not yet determined the effect, if any, that the application of SFAS No. 159 will have on its consolidated financial statements. (Continued) 9. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 – SECURITIES AVAILABLE FOR SALE Securities available for sale were as follows. Gross Gross Fair Unrealized Unrealized Value Gains Losses September 30, 2007 U.S. Government agencies $ 4,930,950 $ 2,332 $ (69,825 ) June 30, 2007 U.S. Government agencies $ 4,847,820 $ $ (150,534 ) Contractual maturities of securities available for sale at September 30, 2007 were as follows.Actual maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Fair Value Due in less than one year $ 1,000,310 Due after one year through five years 2,001,880 Due after five years through ten years 1,928,760 $ 4,930,950 A security pledged to secure public deposits and repurchase agreements had a carrying amount of $1,929,000 at September 30, 2007 and $1,863,000 at June 30, 2007.There were no sales of securities available for sale during the three months ended September 30, 2007 or 2006. Securities with unrealized losses at September 30, 2007 and June 30, 2007, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, are as follows. Lessthan12Months 12MonthsorMore Total Fair Unrealized Fair Unrealized Fair Unrealized DescriptionofSecurities Value Loss Value Loss Value Loss September 30, 2007 U.S. Government agencies $ $ $ 1,928,760 $ (69,825 ) $ 1,928,760 $ (69,825 ) June 30, 2007 U.S. Government agencies $ $ $ 4,847,820 $ (150,534 ) $ 4,847,820 $ (150,534 ) Unrealized losses on the investment securities have not been recognized into income because the securities are of high credit quality, management has the intent and ability to hold for the foreseeable future, and the decline in fair value is largely due to changes in interest rates.The fair value is expected to recover as the securities approach their maturity date or reset date. (Continued) 10. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 - LOANS Loans were as follows. September 30, June 30, 2007 2007 Mortgage loans: 1-4 family residential $ 85,427,894 $ 86,555,451 Multi-family residential 4,211,596 4,232,326 Commercial real estate 14,535,121 13,893,048 Real estate construction and development 1,690,258 1,522,448 Land 2,765,896 2,891,359 Total mortgage loans 108,630,765 109,094,632 Consumer loans 5,148,810 5,357,102 Commercial loans 8,247,210 8,049,139 Total loans 122,026,785 122,500,873 Less: Allowance for loan losses (749,000 ) (664,800 ) Deferred loan fees (338,542 ) (348,998 ) $ 120,939,243 $ 121,487,075 At September 30, 2007 and June 30, 2007, there were no loans held for sale.Mortgage loans serviced for others are not reported as assets.The principal balance of these loans was $506,613 at September 30, 2007 and $159,819 at June 30, 2007.Servicing rights associated with the serviced loans totaled $7,087 at September 30, 2007 and $2,145 at June 30, 2007. Activity in the allowance for loan losses is summarized as follows. Three Months Ended September 30, 2007 2006 Balance at beginning of period $ 664,800 $ 893,600 Provision for losses 85,489 (47,952 ) Charge-offs (2,827 ) (6,000 ) Recoveries 1,538 352 Balance at end of period $ 749,000 $ 840,000 (Continued) 11. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3 – LOANS (Continued) Impaired loans were as follows. September 30, June 30, 2007 2007 Period-end impaired loans with no allowance for loan losses allocated $ $ Period-end impaired loans with allowance for loan losses allocated 380,000 246,000 Amount of the allowance allocated to impaired loans 124,000 35,000 Three Months Ended September 30, 2007 2006 Average of impaired loans during the period $ 470,000 $ 167,000 Interest income recognized during the period 13,007 1,699 Cash-basis interest income recognized 13,007 1,699 Nonperforming loans were as follows. September 30, June 30, 2007 2007 Loans past due over 90 days still on accrual $ 401,000 $ 69,000 Nonaccrual loans 1,541,000 1,772,000 Nonperforming loans include smaller balance homogeneous loans, such as residential mortgage and consumer loans that are collectively evaluated for impairment and individually classified impaired loans. (Continued) 12. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 - BORROWED FUNDS At September 30, 2007 and June 30, 2007, the Association had a cash management line of credit enabling it to borrow up to $8,000,000 from the Federal Home Loan Bank of Cincinnati (“FHLB”).The Association has the option of selecting a variable rate of interest for up to 90 days or a fixed rate for a maximum of 30 days on the cash management advances.The line of credit must be renewed on an annual basis.There were no outstanding borrowings on this line of credit at September 30, 2007 and June 30, 2007. As a member of the FHLB system, the Association has the ability to obtain borrowings up to a maximum total of $59.3 million including the cash management line of credit as of September 30, 2007.Advances from the Federal Home Loan Bank were as follows. September30, June30, 2007 2007 4.88% FHLB fixed-rate advance, due January 25, 2008 2,000,000 2,000,000 6.13% FHLB fixed-rate advance, due June 25, 2008 7,000,000 7,000,000 5.16% FHLB fixed-rate advance, due March 13, 2009 3,000,000 3,000,000 6.00% FHLB convertible advance, fixed-rate until December 2007, due June 11, 2009 5,000,000 5,000,000 4.42% FHLB fixed-rate advance, due July 9, 2010 2,000,000 2,000,000 6.27% FHLB convertible advance, fixed-rate until December 2007, due September 8, 2010 5,000,000 5,000,000 5.12% FHLB fixed-rate advance, due October 31, 2011 5,000,000 5,000,000 5.30% select pay mortgage-matched advance, final maturity May 1, 2011 456,159 484,157 5.35% select pay mortgage-matched advance, final maturity July 1, 2011 951,012 1,118,371 3.92% select pay mortgage-matched advance, final maturity November 1, 2012 460,417 480,421 3.55% select pay mortgage-matched advance, final maturity March 1, 2013 593,495 617,819 4.10% select pay mortgage-matched advance, final maturity March 1, 2015 503,660 517,930 4.09% select pay mortgage-matched advance, final maturity November 1, 2017 486,696 496,302 3.31% select pay mortgage-matched advance, final maturity April 1, 2019 499,727 508,543 4.72% select pay mortgage-matched advance, final maturity November 1, 2022 2,044,419 2,067,366 4.38% select pay mortgage-matched advance, final maturity December 1, 2022 679,979 687,777 3.92% select pay mortgage-matched advance, final maturity December 1, 2022 543,217 549,696 3.64% select pay mortgage-matched advance, final maturity March 1, 2023 1,641,028 1,660,648 $ 37,859,809 $ 38,189,030 Advances under the borrowing agreements are collateralized by a blanket pledge of the Association’s residential mortgage loan portfolio and its FHLB stock. (Continued) 13. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 - BORROWED FUNDS (Continued) The interest rates on the convertible advances are fixed for a specified number of years, then convertible to a variable rate at the option of the FHLB.If the convertible option is exercised, the advance may be prepaid without prepayment fee.The select pay mortgage-matched advances require monthly principal and interest payments and annual additional principal payments. Maturities of FHLB advances for the next five years and thereafter were as follows. Year ended September 30, 2008 $ 10,560,361 2009 9,378,268 2010 8,221,737 2011 1,026,558 2012 5,724,176 Thereafter 2,948,709 $ 37,859,809 NOTE 5 - OFF-BALANCE-SHEET ACTIVITIES Loss contingencies, including claims and legal actions arising in the ordinary course of business, are recorded as liabilities when the likelihood of loss is probable and an amount or range of loss can be reasonably estimated.Management does not believe there now are such matters that will have a material effect on the financial statements. Some financial instruments, such as loan commitments, credit lines, letters of credit and overdraft protection, are issued to meet customer financing needs.These are agreements to provide credit or to support the credit of others, as long as conditions established in the contract are met, and usually have expiration dates.Commitments may expire without being used.Off-balance-sheet risk of credit loss exists up to the face amount of these instruments, although material losses are not anticipated.The same credit policies are used to make such commitments as are used for loans, including obtaining collateral at exercise of the commitment. The contractual amount of financial instruments with off-balance-sheet risk was as follows. September 30, June 30, 2007 2007 1-4 family residential real estate – fixed rate $ 176,000 $ 219,000 1-4 family residential real estate – variable rate 442,000 366,000 Commercial real estate – fixed rate 364,000 232,000 Commercial lines of credit – variable rate 5,281,000 5,324,000 Home equity lines of credit – variable rate 882,000 974,000 The interest rate on fixed-rate commitments were 7.25 to 7.75% at September 30, 2007 and 7.25% to 8.13% at June 30, 2007.Commitments to make loans are generally made for a period of 30 days or less.The maximum maturity for fixed-rate commitments range from 10 years to 20 years. At September 30, 2007 and June 30, 2007, the Corporation was required to have $214,000 and $295,000 on deposit with its correspondent banks as a compensating clearing requirement. (Continued) 14. Index PEOPLES-SIDNEY FINANCIAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5 - OFF-BALANCE-SHEET ACTIVITIES (Continued) The Corporation entered into employment agreements with certain of its officers.The agreements provide for a term of one to three years and a salary and performance review by the Board of Directors not less often than annually, as well as inclusion of the employee in any formally established employee benefit, bonus, pension and profit-sharing plans for which management personnel are eligible.The agreements provide for extensions for a period of one year on each annual anniversary date, subject to review and approval of the extension by disinterested members of the Board of Directors of the Association.The employment agreements also provide for vacation and sick leave. The Association entered into a five-year lease for a branch in the Super Wal-Mart in Sidney that commenced in June 2001.The lease term was renewed for five years at $39,750 annually.The lease has another five-year renewal option at $49,688 annually. NOTE 6 – EARNINGS PER SHARE The factors used in the earnings per share computation follow. Three Months Ended September 30, 2007 2006 Basic Earnings Per Common Share Net income $ 210,621 $ 289,487 Weighted average common shares outstanding 1,361,048 1,386,636 Less:Average unallocated ESOP shares (27,125 ) (37,669 ) Weighted average common shares outstanding for basic earnings per common share 1,333,923 1,348,967 Basic earnings per common share $ 0.16 $ 0.21 Diluted Earnings Per Common Share Net income $ 210,621 $ 289,487 Weighted average common shares outstanding for basic earnings per common share 1,333,923 1,348,967 Add:Dilutive effects of assumed exercises of stock options Weighted average common shares and dilutive potential common shares outstanding 1,333,923 1,348,967 Diluted earnings per common share $ 0.16 $ 0.21 Average stock options not considered in calculation because they were not dilutive 119,972 128,898 15. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Item 2.Management’s Discussion and Analysis Introduction In the following pages, management presents an analysis of the consolidated financial condition of the Corporation as of September 30, 2007, compared to June 30, 2007, and results of operations for the three months ended September 30, 2007, compared with the same period in 2006.This discussion is designed to provide a more comprehensive review of operating results and financial position than could be obtained from an examination of the consolidated financial statements alone.This analysis should be read in conjunction with the interim consolidated financial statements and related footnotes included herein. Overview and Outlook Currently, the Open Market Committee of the Federal Reserve System has responded to economic conditions by lowering the Fed funds rate.The two recent decreases of 0.50% and 0.25% should have a positive effect.Locally, the depressed housing market still exists with properties taking longer periods of time to sell.The short-term interest rates have responded to market conditions, however long-term rates have not seen much decline as of yet. Attracting savings deposits remains an issue for financial institutions throughout the country and our institution is no different.With higher fuel costs and upcoming higher heating costs, customers remain “pinched” as to disposable income and find saving money difficult.We expect this scenario to continue throughout the balance of 2007. Forward-Looking Statements When used in this filing or future filings by the Corporation with the Securities and Exchange Commission, or other public or shareholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” “believe” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.The Corporation wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made, and to advise readers that various factors, including but not limited to regional and national economic conditions, changes in levels of market interest rates, credit risks of lending activities and competitive and regulatory factors, could affect the Corporation’s financial performance and could cause the Corporation’s actual results for future periods to differ materially from those anticipated or projected. The Corporation does not undertake, and specifically disclaims, any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Financial Condition Total assets at September 30, 2007 were $136.3 million compared to $138.3 million at June 30, 2007, a decrease of $2.0 million.The decrease in total assets was primarily due to a decrease in cash and cash equivalents of $1.7 million, coupled with a decrease of $0.6 million in loans. Cash and cash equivalents decreased $1.7 million from $7.2 million at June 30, 2007 to $5.5 million at September 30, 2007.The decrease was primarily attributed to a decrease of $2.0 million in overnight deposits partially offset by a combined increase of $0.3 million in interest-bearing deposits that we hold in other financial institutions and cash and due from other financial institutions.The decrease in cash and equivalents resulted from a decrease in deposits. (Continued) 16. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) The securities portfolio, which is classified as available for sale, increased $83,000 from $4,848,000 at June 30, 2007 to $4,931,000 at September 30, 2007.The increase is due to an increase in the fair value of the securities during the reporting period.See Note 2 of Notes to Consolidated Financial Statements. Total loans decreased $0.6 million from $121.5 million at June 30, 2007 to $120.9 million at September 30, 2007.The most significant changes occurred in one- to four-family residential loans, which decreased $1.1 million partially offset by an increase of $0.6 million in commercial real estate loans.The remaining loan categories had nominal changes that combined for a net increase of $11,000.The decrease in the loan portfolio resulted primarily from the general slow down in the residential housing market.The increase in commercial real estate resulted primarily from increased activity in agricultural farm loans.See Note 3 of Notes to Consolidated Financial Statements. Premises and equipment decreased $34,000 from $1,864,000 at June 30, 2007 to $1,830,000 at September 30, 2007.This decrease resulted from normal depreciation of existing assets partially offset by equipment purchases and routine improvements to the office building. Other real estate owned increased $85,000 to $228,000 at September 30, 2007 as a result of the addition of a one- to four-family residential property acquired through foreclosure during the recent three-month period.Offsetting this increase was the sale of a one-to four-family residential property that was purchased at sheriff’s sale during fiscal 2007.The sale resulted in a gain of $4,600. Total deposits decreased $1.7 million from $82.5 million at June 30, 2007 to $80.8 million at September 30, 2007.The most significant changes occurred in money market accounts, which decreased $1.5 million.NOW and savings accounts decreased $282,000 and $264,000, respectively and commercial checking accounts also decreased $84,000.The only increase in deposits occurred in certificate accounts, which increased $466,000.Local competition, the attractiveness of the stock market and economic demands continue to limit the availability of deposit funds. Borrowed funds decreased $0.3 million from $38.2 million at June 30, 2007 to $37.9 million at September 30, 2007.This decrease was the result the scheduled repayments of mortgage-matched advances.Borrowed funds represent a significant portion of our liabilities, and we expect this mix of deposits and borrowed funds will continue for the foreseeable future.See Note 5 of Notes to Consolidated Financial Statements. (Continued) 17. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Results of Operations Our operating results are affected by general economic conditions, monetary and fiscal policies of federal agencies and regulatory policies of agencies that regulate financial institutions.Our cost of funds is influenced by interest rates on competing investments and general market rates of interest.All these factors affect the demand for real estate loans and other types of loans, which directly influence the volume of our lending activities. Our net income is dependent on net interest income, which is the difference between interest income earned on interest-earning assets, such as loans and securities and interest expense incurred on interest-bearing liabilities, such as deposits and borrowings.The level of net interest income is dependent on the interest rate environment and volume and composition of interest-earning assets and interest-bearing liabilities.Net income is also affected by provisions for loan losses, service charges, gains on the sale of assets and other income, noninterest expense and income taxes. Three Months Ended September 30, 2007 Compared to the Three Months Ended September 30, 2006 Net Income.The Corporation earned net income of $211,000 for the three months ended September 30, 2007 compared to $289,000 for the three months ended September 30, 2006.Increased provision for loan losses caused the decline in net income.Various components of our income statement are discussed as follows. Net Interest Income.Net interest income totaled $1,177,000 for the three months ended September 30, 2007 compared to $1,183,000 for the three months ended September 30, 2006, representing a decrease of $6,000.The decrease was the result of a decrease in the total of average net earning assets coupled with a slight decrease in the net interest rate spread between interest earning assets and interest bearing liabilities during the current period.This resulted in a greater increase in interest expense as compared to the increase in interest income. Interest and fees on loans increased $34,000 from $2,100,000 for the three months ended September 30, 2006 to $2,134,000 for the three months ended September 30, 2007.The increase in interest income was due primarily to an increase in the average yield earned partially offset by a lower average balance of loans.The average balance of loans decreased to $121.1 million with an average yield of 7.05% for the three months ended September 30, 2007 compared to an average balance of $124.0 million with an average yield of 6.78% for the same three month period last year. Interest on securities increased $2,000 due to an increase in the average yield earned during the current period.Interest on demand, time and overnight deposits increased $25,000 to $53,000 for the three months ended September 30, 2007 as compared to $28,000 for the same period last year.The increase in interest earned on deposits with other financial institutions was the result of an increase in the average balance coupled with a higher average yield earned on such deposits. Dividends on FHLB stock increased $4,000 over the comparable period due to an increase in the dividend rate paid by the FHLB coupled with a higher average balance. Interest paid on deposits increased $94,000 from $495,000 for the three months ended September 30, 2006 to $589,000 for the three months ended September 30, 2007.The increase resulted from an increase in the average interest rate paid on deposits coupled with an increase in the average balance of deposits.The average balance of deposits for the three months ended September 30, 2007 was $80.4 million at an average cost of 2.91% compared to an average balance of $79.8 million at an average cost of 2.46% for the three months ended September 30, 2006. (Continued) 18. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Interest paid on borrowed funds totaled $509,000 for the three months ended September 30, 2007 compared to $531,000 for the three months ended September 30, 2006.The decrease of $22,000 in interest expense on borrowed funds resulted from a decrease in the average balance of borrowed funds.The average balance of borrowed funds for the three months ended September 30, 2007 was $37.9 million at an average cost of 5.32% compared to an average balance of $39.6 million at an average cost of 5.31% for the three months ended September 30, 2006. Provision for Loan Losses.The Corporation maintains an allowance for loan losses in an amount that, in management’s judgment, is adequate to absorb probable losses in the loan portfolio.While management utilizes its best judgment and information available, the ultimate adequacy of the allowance is dependent upon a variety of factors, including the performance of the Corporation’s loan portfolio, the economy, changes in real estate values and interest rates and the view of the regulatory authorities toward loan classifications.The provision for loan losses is determined by management as the amount to be added to the allowance for loan losses after net charge-offs have been deducted to bring the allowance to a level that is considered adequate to absorb probable incurred losses in the loan portfolio.The amount of the provision is based on management’s monthly review of the loan portfolio and consideration of such factors as historical loss experience, general prevailing economic conditions, changes in the size and composition of the loan portfolio and specific borrower considerations, including the ability of the borrower to repay the loan and the estimated value of the underlying collateral. The provision for loan losses increased $133,000 from a negative provision of $48,000 for the three months ended September 30, 2006 to a provision of $85,000 for the three months ended September 30, 2007.The negative provision in the prior year quarter was primarily the result of the positive resolution of a commercial loan that had a specific loss allocation of $80,000 at June 30, 2006.The majority of the increase in the provision for loan losses in the current year quarter is largely due to increases in specific allocations on impaired loans.The remaining amount recorded for provision for loan losses in the current year quarter was due to an overall increase in nonperforming loans since June 30, 2007.The level of nonperforming loans at September 30, 2007 was $1,942,000 compared to $1,867,000 at September 30, 2006.The allowance for loan losses totaled $749,000, or 0.62% of gross loans receivable net of deferred loan origination fees and 38.6% of total nonperforming loans at September 30, 2007.This compares to $840,000, or 0.67% of gross loans receivable, net of deferred loan origination fees and 45.0% of total nonperforming loans at September 30, 2006.Overall, the Corporation’s charge-off history remains modest and is the product of a variety of factors, including the Corporation’s underwriting guidelines, which generally require a loan-to-value or projected completed value ratio of 80% for purchase or construction of one- to four-family residential properties and 75% for commercial real estate and land loans, established income information and defined ratios of debt to income. Noninterest income.Noninterest income, which includes service fees, other miscellaneous income, the net gain or loss on the sale of real estate owned and mortgage banking income, increased $10,000 from $32,000 for the three months ended September 30, 2006 to $42,000 for the three months ended September 30, 2007.This is primarily due to an increase of $10,000 in mortgage banking income over the same period last year since the Corporation did not begin selling loans in the secondary market until January 2007. Noninterest expense.Noninterest expense totaled $806,000 for the three months ended September 30, 2007 compared to $816,000 for the three months ended September 30, 2006, a decrease of $10,000.The most significant change occurred in computer processing expense, which decreased $10,000 primarily due to a decrease in ATM processing expense. Income Tax Expense.Income tax expense totaled $118,000 for the three-month period ended September 30, 2007 and $158,000 for the three-month period ended September 30, 2006.The decrease in income tax is reflective of a decrease in income before income taxes for the current period.The effective tax rate was 35.8% and 35.2% for the three months ended September 30, 2007 and 2006. (Continued) 19. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) Liquidity and Capital Resources The Corporation’s liquidity, primarily represented by cash and cash equivalents, is a result of operating, investing and financing activities.These activities are summarized below for the three months ended September 30, 2007 and 2006. Three Months Ended September 30, 2007 2006 (Dollars in thousands) Net income $ 211 $ 289 Adjustments to reconcile net income to net cash from operating activities (87 ) (3 ) Net cash from operating activities 124 286 Net cash from investing activities 385 83 Net cash from financing activities (2,200 ) 358 Net change in cash and cash equivalents (1,691 ) 727 Cash and cash equivalents at beginning of period 7,182 4,715 Cash and cash equivalents at end of period $ 5,491 $ 5,442 The Corporation’s principal sources of funds are deposits, borrowings, loan repayments, maturities of securities and other funds provided by operations.While scheduled loan repayments and maturing investments are relatively predictable, deposit flows and early loan prepayments are influenced by interest rates, general economic conditions and competition and therefore are somewhat less predictable.The Corporation maintains investments in liquid assets based on management’s assessment of the (1) need for funds, (2)expected deposit flows, (3) yields available on short-term liquid assets and (4) objectives of the asset/liability management program.Management believes that loan repayments and other sources of funds will be adequate to meet the Corporation’s foreseeable liquidity needs. The Corporation also has the ability to borrow from the FHLB up to a maximum total of $59.3 million including the cash management line of credit.See Note 5 of the Notes to Consolidated Financial Statements for a detail of the Corporation’s borrowings from the FHLB at September 30, 2007. At September 30, 2007, the Corporation had commitments to originate fixed-rate loans totaling $540,000 and variable-rate loans totaling $442,000.Loan commitments are generally extended for 30 days.See Note 6 of the Notes to Consolidated Financial Statements for a detail of the Corporation’s loan commitments at September 30, 2007.The Office of Thrift Supervision regulations require the Corporation’s insured subsidiary to maintain a safe and sound level of liquid assets.The Corporation considers its liquidity sufficient to meet its outstanding short and long-term needs. (Continued) 20. Index PEOPLES-SIDNEY FINANCIAL CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS (Unaudited) The Association is subject to various regulatory capital requirements administered by the federal regulatory agencies.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Association must meet specific capital guidelines that involve quantitative measures of the Association’s assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices.Capital amounts and classifications are also subject to qualitative judgments by the regulators.Failure to meet minimum capital requirements can result in regulatory action. Prompt corrective action regulations provide five classifications: well-capitalized, adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized, although these terms are not used to represent overall financial condition.If adequately capitalized, regulatory approval is required to accept brokered deposits.If undercapitalized, capital distributions are limited, as is asset growth and expansion, and capital restoration plans are required. At September 30, 2007 and June 30, 2007, management believes the Association complies with all regulatory capital requirements, and is considered well-capitalized under the Federal Deposit Insurance Act.To the best of management’s knowledge, no conditions or events have occurred subsequent to the last notification by regulators that management believes would have changed the Association’s category. At September 30, 2007 and June 30, 2007, the Association’s actual capital levels, minimum required levels and levels to be considered “well-capitalized” were as follows. Actual ForCapital AdequacyPurposes ToBe Well-Capitalized UnderPromptCorrective ActionRegulations Amount Ratio Amount Ratio Amount Ratio (DollarsinThousands) September 30, 2007 Total capital to risk-weighted assets $ 14,321 16.6 % $ 6,916 8.0 % $ 8,645 10.0 % Tier 1 (core) capital to risk-weighted assets 13,834 16.0 3,458 4.0 5,187 6.0 Tier 1 (core) capital to adjusted total assets 13,834 10.1 5,457 4.0 6,821 5.0 Tangible capital to adjusted total assets 13,834 10.1 2,046 1.5 N/A June 30, 2007 Total capital to risk-weighted assets $ 13,989 16.1 % $ 6,930 8.0 % $ 8,663 10.0 % Tier 1 (core) capital to risk-weighted assets 13,572 15.7 3,465 4.0 5,198 6.0 Tier 1 (core) capital to adjusted total assets 13,572 9.8 5,541 4.0 6,926 5.0 Tangible capital to adjusted total assets 13,572 9.8 2,078 1.5 N/A 21. Index PEOPLES-SIDNEY FINANCIAL CORPORATION CONTROLS AND PROCEDURES Item 3.Controls and Procedures Any control system, no matter how well designed and operated, can provide only reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. Disclosure Controls The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures, as such term is defined in Rules 13a – 15(e) and 15d – 15(e) of the Securities Exchange Act of 1934 (Exchange Act) as of the end of the period covered by the report. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of September 30, 2007 our disclosure controls and procedures were effective to provide reasonable assurance that (i)the information required to be disclosed by us in this Report was recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and (ii)information required to be disclosed by us in our reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. 22. Index PEOPLES-SIDNEY FINANCIAL CORPORATION PART II - OTHER INFORMATION Item 1. Legal Proceedings The Company is not involved in any pending legal proceedings other than routine legal proceedings occurring in the ordinary course of business, which, in the aggregate, involved amounts which are believed to be immaterial to the consolidated financial condition and operations of the Company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None. Item 6. Exhibits (a) (1) Exhibit 11: Computation of Earnings per Share (2) Exhibits 31.1 and 31.2: Section 302 Certifications (3) Exhibit 32: Section 906 Certifications All other Exhibits previously filed 23. Index PEOPLES-SIDNEY FINANCIAL CORPORATION SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the small business issuer has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2007 /s/ Douglas Stewart Douglas Stewart President and Chief Executive Officer Date: November 14, 2007 /s/ Debra Geuy Debra Geuy Chief Financial Officer 24. Index PEOPLES-SIDNEY FINANCIAL CORPORATION INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION 3.1 Articles of Incorporation of Peoples-Sidney Financial Corporation Incorporated by reference to the Registration Statement on Form S-1 filed by Peoples-Sidney Financial Corporation on January 27, 1997 (the “S-1”) with the Securities and Exchange Commission (the “SEC”), Exhibit 3.1. 3.2 Bylaws of Peoples-Sidney Financial Corporation Incorporated by reference to the S-1, Exhibit 3.2. 10.1 Employee Stock Ownership Plan Incorporated by reference to the S-1, Exhibit 10.1 10.2 Form of Employment Agreement with Douglas Stewart Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.2 10.3 Form of Employment Agreements with David R. Fogt, Gary N. Fullenkamp and Debra A. Geuy Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.3 10.4 Form of Severance Agreement with Steve Goins Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.4 10.5 401 (k) Plan Incorporated by Pre-Effective Amendment No. 1 to the S-1 filed with the SEC on March 12, 1997, Exhibit 10.5 10.6 Peoples-Sidney Financial Corporation Amended and Restated 1998 Stock Option and Incentive Plan Filed as an exhibit to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 1999 (File No. 0-22223) and incorporate herein by reference. 10.7 Peoples-Sidney Financial Corporation Amended and Restated 1998 Management Recognition Plan Filed as an exhibit to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 1999 (File No. 0-22223) and incorporate herein by reference. 11 Statement Regarding Computation of Earnings per Share See Notes 1 and 6 to the consolidated financial statements, which are incorporated herein by reference. 31.1 Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certifications of the Chief Executive Officer and the Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 25.
